MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2018 ME 152 
Docket:	   Kno-18-129	
Argued:	   November	6,	2018	
Decided:	  November	15,	2018	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                        EARL	GAMMON	et	al.	
                                                  	
                                                 v.	
                                                  	
                                        ROBIN	E.	BOGGS	et	al.	
	
	
PER	CURIAM	

	       [¶1]		In	this	dispute	over	the	location	of	the	boundary	between	the	land	

of	 Earl	 and	 Mary	 Gammon	 and	 the	 land	 of	 Leland	 E.	 Boggs	 II,	 Leland	 and	

Robin	E.	Boggs1	appeal	from	a	judgment	entered	by	the	Superior	Court	(Knox	

County,	 Stokes,	 J.)	 declaring	 the	 location	 of	 that	 boundary	 line.	 	 The	 Boggses	

contend	that	the	court	erred	by	(1)	denying	their	motion	to	continue	when	they	

were	 unprepared	 for	 trial;	 (2)	 restricting	 a	 previously	 designated	 expert	 to	

providing	 rebuttal	 testimony	 when	 that	 expert	 had	 withdrawn	 and	 they	 had	

designated	 a	 different	 expert	 for	 trial;	 (3)	 finding	 that,	 in	 addition	 to	 having	

proved	record	ownership	of	the	land	in	dispute,	the	Gammons	had	alternatively	



    1		Robin	E.	Boggs	is	the	son	of	Leland	Boggs	II.		He	is	a	party	to	this	case	because	he	lives	on	the	

parcel	of	his	father’s	land	that	is	the	subject	of	this	dispute.			
2	

proved	 title	 by	 adverse	 possession;	 and	 (4)	 denying	 the	 Boggses’	 motion	 for	

additional	findings	of	fact	pursuant	to	M.R.	Civ.	P.	52(b).			

	     [¶2]	 	 The	 points	 on	 appeal	 generally	 address	 discretionary	 decisions	

made	 by	 the	 trial	 court	 in	 its	 management	 of	 the	 proceeding.	 	 Review	 of	 the	

record,	the	docket	entries,	the	several	decisions	of	the	trial	court,	and	the	briefs	

of	the	parties	on	appeal	demonstrates	that	the	litigation	was	highly	contentious.		

Because	 of	 lack	 of	 cooperation	 between	 the	 parties,	 delays	 by	 the	 parties	 in	

preparing	 and	 providing	 discovery	 material,	 and	 a	 change	 of	 counsel	 by	 the	

Boggses,	 the	 trial	 court,	 on	 several	 occasions,	 appropriately	 exercised	 its	

discretion	to	grant	requests	to	continue	previously	set	trial	dates	and	discovery	

deadlines.			

	     [¶3]		The	court	set	a	final	trial	date	of	December	19,	2016.		Trial	was	held	

over	six	days,	December	19-21,	2016,	 and	February	1-3,	2017.		Reflecting	its	

experience	over	the	course	of	the	litigation,	the	court,	in	its	opinion,	observed:		

      It	was	obvious	to	the	court	during	the	trial	of	this	matter	that	the	
      Gammons’	 and	 Boggs’	 families	 held	 strong	 feelings	 of	 antipathy	
      towards	each	other.		The	court	was	dismayed	by	the	fact	that	the	
      attorneys	for	the	parties	appeared	to	have	assumed	that	antipathy	
      towards	each	other.		Indeed,	the	court	felt	compelled	on	more	than	
      one	occasion	to	remind	counsel	of	their	professional	responsibility	
      to	conduct	themselves	in	a	civil	and	appropriate	manner	during	the	
      trial.			
                                                                                       3	

	     [¶4]	 	 Commendably,	 the	 court	 had	 kept	 the	 case	 on	 track	 through	

considerable	 effort	 involving	 hearings,	 telephone	 conferences,	 and	 written	

orders.			

      [¶5]	 	 In	 his	 brief	 on	 appeal,	 after	 acknowledging	 the	 trial	 court’s	

accommodation	 of	 some	 of	 the	 points	 argued	 in	 the	 Boggses’	 post-judgment	

motions,	 the	 Boggses’	 counsel	 argues	 that	 “[t]his	 still	 leaves	 Boggs	

disadvantaged	by,	after	a	noisy	withdrawal	by	his	original	attorney	just	before	

trial,	 having	 to	 proceed	 without	 an	 expert	 surveyor	 witness	 and	 with	

replacement	 counsel	 unprepared	 to	 try	 this	 boundary	 dispute.”	 	 Later	 in	 the	

brief,	counsel	asserts	that	“Boggs	was	forced	to	proceed	unprepared	through	

no	 fault	 of	 Boggs”	 and	 that,	 after	 his	 previous	 expert	 withdrew,	 counsel	 was	

compelled	“to	scramble	to	find	a	replacement	expert,	.	.	.	who	.	.	.	never	had	time	

to	prepare.”			

      [¶6]		Such	claims	about	a	trial	court’s	case	management	practices,	taken	

on	their	face	and	out	of	context—as	such	claims	are	sometimes	asserted—can	

make	a	trial	court’s	case	management	efforts	seem	callous	and	in	disregard	of	

the	trial	court’s	obligation	to	try	to	achieve	justice	through	due	process	of	law.		

Adding	context	may—as	here—demonstrate	a	very	different	series	of	events.	
4	

          [¶7]		The	docket	entries	reflect	that	the	complaint	in	this	matter	was	filed	

on	 February	 26,	 2015.	 	 The	 Boggses’	 latest	 trial	 counsel,	 who	 continues	 as	

counsel	on	appeal,	first	entered	his	appearance	in	the	case	on	May	2,	20162—

seven	and	one-half	months	before	the	actual	first	day	of	trial,	certainly	not	“just	

before	trial,”	as	counsel	asserts	in	his	brief	to	us.		In	fact,	because	prior	counsel	

had	 withdrawn,	 the	 court	 had	 removed	 the	 case	 from	 the	 May	 trial	 list	 and	

continued	the	trial,	ultimately	setting	the	December	trial	date.			

          [¶8]		The	record	further	reflects	that	by	June	17,	2016,	six	months	before	

the	 first	 day	 of	 trial,	 at	 the	 Boggses’	 request	 and	 over	 objection	 from	 the	

Gammons,	 the	 Boggses’	 counsel	 had	 identified	 the	 replacement	 expert—

although	 counsel’s	 brief	 to	 us	 indicates	 that	 counsel	 had	 some	 concern	 as	 to	

whether	the	expert	chosen	would	or	could	adequately	prepare	for	trial	in	the	

ensuing	six	months.		It	is	not	at	all	clear	why	six	months	would	not	be	enough	

time	to	retain	and	prepare	an	expert	to	testify	in	a	boundary	dispute	case,	and	

counsel’s	claims	to	the	contrary	and	his	placement	of	blame	on	the	trial	court	

are	neither	persuasive	nor	credible.	




     2	
     	 At	 oral	 argument,	 the	 Boggses’	 counsel	 indicated	 that	 he	 entered	 his	 appearance	 on	
April	27,	2016.			
                                                                                         5	

	     [¶9]		Contrary	to	the	Boggses’	contentions,	the	trial	court	committed	no	

error,	nor	did	it	abuse	its	discretion,	either	in	its	case	management	orders	or	in	

its	findings	and	conclusions.		First,	after	the	case	had	been	pending	for	nearly	

twenty-two	 months	 and	 the	 court	 had	 already	 granted	 the	 Boggses’	 several	

requests	 for	 continuances	 and	 enlargements	 of	 time,	 the	 Boggses’	 continued	

lack	 of	 preparation	 was	 not	 a	 substantial	 reason	 to	 allow	 further	 delay.	 	 See	

Fox	Island	 Granite	 Co.	 v.	 Am.	 Granite	 Mfrs.,	 Inc.,	 2006 ME 14,	 ¶¶	 4-8,	

890 A.2d 700.			

	     [¶10]		Second,	the	 Boggses’	late	attempt	to	use	their	prior,	withdrawn,	

expert	 witness	 for	 nonrebuttal	 purposes	 when	 the	 replacement	 expert	 had	

been	 designated	 was	 in	 contravention	 of	 the	 court’s	 scheduling	 order,	 which	

allowed	 only	 one	 expert	 per	 issue,	 and	 it	 would	 have	 resulted	 in	 unfair	

prejudice	 to	 the	 Gammons.	 	 See	 M.R.	 Civ.	 P.	 16(d)	 (authorizing	 the	 court	 to	

sanction	a	party	for	failing	to	comply	with	the	requirements	governing	pretrial	

procedure);	M.R.	Evid.	403;	Spickler	v.	York,	566 A.2d 1385,	1389	(Me.	1989).			

	     [¶11]		Third,	the	court’s	judgment	contains	adequate	findings	of	fact	to	

support	its	alternative	finding	that	the	Gammons	established	title	by	adverse	

possession.		See	Harvey	v.	Furrow,	2014 ME 149,	¶¶	11-19,	107 A.3d 604.			
6	

	        [¶12]		Fourth	and	finally,	the	court’s	judgment	provides	a	sufficient	basis	

to	inform	the	parties	of	its	reasoning	and	allows	for	informed	appellate	review;	

it	was,	therefore,	not	an	abuse	of	discretion	for	the	court	to	deny	the	Boggses’	

motion	for	additional	findings.		Their	proposed	findings	were	simply	attempts	

to	reargue	points	or	have	the	court	provide	further	explanation	of	its	decision.		

See	 Wandishin	 v.	 Wandishin,	 2009 ME 73,	 ¶	 19,	 976 A.2d 949;	 Sewall	 v.	

Saritvanich,	1999 ME 46,	¶¶	9-10,	726 A.2d 224.		

	        [¶13]		We	again	remind	counsel	that	hyperbole,	ad	hominem	attacks,	and	

a	manufactured	sense	of	outrage,	while	possibly	desired	by	clients,	are	not	only	

routinely	 unpersuasive,	 but	 may	 in	 fact	 detract	 from	 any	 actual	 solid	 legal	

argument	made	by	counsel.	

	        The	entry	is:	

                            Judgment	affirmed.	

	        	        	         	    	     	

Robert	W.	Kline,	 Esq.	(orally),	Kline	Law	Offices	LLC,	Portland,	for	appellants	
Robin	E.	Boggs	and	Leland	E.	Boggs	II	
	
Patrick	J.	Mellor,	Esq.	(orally),	Strout	&	Payson,	P.A.,	Rockland,	for	appellees	Earl	
Gammon	and	Mary	Gammon	
	
	
Knox	County	Superior	Court	docket	number	RE-2015-5	
FOR	CLERK	REFERENCE	ONLY